 PAK-MOR MANUFACTURING COMPANYPak-Mor Manufacturing Company and United Glassand Ceramic Workers of North America, AFL-CIO-CLC. Case 5-CA-6550October 22, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn July 31, 1974, Administrative Law Judge Sam-uelRoss issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record I and the at-tached Decision in light of the exceptions- and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Pak-Mor ManufacturingCompany, Duffield, Virginia, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.1 In its exceptions and brief the Respondent contends thatthe Adminis-trative LawJudge's conduct of the hearing was unfair.In support of thiscontention,the Respondent alleges,in effect, that the Administrative LawJudge harassed,insulted,and cut off attempts of witnesses for the Respon-dent to explain apparent inconsistencies in their testimony.We have care-fully examined the portion of the recordcited by theRespondentin supportof its contentions,and have independentlyconsidered the entire record,including the AdministrativeLaw Judge'sDecision, and we are convincedthat the AdministrativeLaw Judge's conduct does not constitute legal preju-dice nor even an appearance of partisanship sufficient to warrant a rehear-ing. Cf.IndianapolisGlove Company,88 NLRB 986(1950).Respondent's request for oral argument is hereby denied, as the recordand briefs adequately present the issues and positions of the parties.2Respondentexceptsto the AdministrativeLaw Judge's finding that Re-spondent believed or knew that Robert Spearsand CalvinRutherford wereunion proponents,because such finding was based on inference rather thandirect evidence.Upon a carefulexamination of the record,we agree withthe AdministrativeLaw Judgethat Respondent believed or knew of RobertSpears' andCalvinRutherford's union activities, and that these known orsuspected activities were the motivating reason for their discharges.Based on the credited testimonyof employeeBilly Spears,Robert Spears'brother,Respondent was aware, at least as ofFebruary 9, 1974,of its em-ployees' union activities generally,and was specificallyaware of BillySpears' chief role in these activities. Indeed,Respondent unlawfully interro-gated Billy Spearsas to who hadattended the second union meeting ofFebruary 9, 1974.DECISIONSTATEMENT OF THE CASE211SAMUEL Ross, AdministrativeLaw Judge:This case wastried before me in Big StoneGap, Virginia,on May 2 and3, 1974,based on a chargefiled by UnitedGlass and Ce-ramicWorkers ofNorthAmericaAFL-CIO-CLC, hereinthe Union, on February19, 1974,against Pak-Mor Manu-facturingCompany (herein the Respondent or the Compa-ny), and on a complaint which issued on March28, 1974,which alleges that the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.The Respondent filed an answer which denies the substan-tive allegations of the complaint and the commission ofunfair labor practices.Upon the entire record,includingmy observation of the witnesses and their demeanor, andafter due consideration of the briefsfiled bythe parties, Imake the following:FINDINGS OF FACT1.COMMERCEThe Respondent is a Texas corporation which operates aplant at Duffield, Virginia (the only facility involved in thisproceeding),where it manufactures refuse collection equip-ment. During the past 12 months, a representative period,the Respondent manufactured, sold, and shipped productsvalued in excess of $50,000 from its plant in Duffield, Vir-ginia, directly to places located outside the Commonwealthof Virginia. On the foregoing admitted facts, the Respon-dent concedes,and I find,that it is engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.Both Robert Spears andCalvinRutherfordsolicited other employeeswhile at the plant to attend the two union meetingsheld prior to theirdischarge,both attended said meetings,and both signed union authoriza-tion cards.On the first workday followingthe second union meeting, BillySpears,Robert Spears,and Calvin Rutherfordwere summarilydischargedat the startof the shift andeach for the same reasons,which reasons theAdministrativeLaw Judgefound to be pretextual.Based on thecreditedtestimony of the Spears brothersand Calvin, Rutherford, none of the threewere told at the time of their discharges all the reasons for their dischargenow put forth,nor were they reprimanded prior to their discharge concern-ing the conduct now asserted to be the basis for their discharge.Moreover,at least untilshortly before their discharge,all three were concededly satis-factory employees. Thus in earlyJanuary, Billy and Robert Spears wererated by theirimmediate supervisor,Osborne,asverygood in all or most ofRespondent'sperformance factors,and during the later part of January,Assistant SuperintendentMcDonald toldBilly Spearsand CalvinRuther-ford, whom the record reveals worked together as a team,that they weredoing a fine job.Moreover,the record discloses that from and after mid-January Osborneand SuperintendentToney observedthat Billy Spears,Robert Spears,and CalvinRutherfordwere frequently talking by andamong themselves at the plant.Under these circumstances,we find in agree-ment with the AdministrativeLaw Judgethat the record contains the requi-site evidence of the Respondent's belief or knowledge of Robert Spears' andCalvin Rutherford'sunion activities,and we adopt the findings that theirdischarges violated Section 8(a)(3) and(I) of the Act.SunshineFood Mar-kets,Inc.,174 NLRB 497 (1969);Lawson Printers,Inc.,159 NLRB 771(1966), enfd.408 F.2d 1004 (C.A. 6, 1969).In so finding we disavow relianceon the fact that Billy and Robert Spearsand CalvinRutherford rode to andfrom work in the same carpool, inasmuch as the recordisdevoid of evi-dence that Respondent was aware of this fact.214 NLRB No. 46 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.THE LABOR ORGANIZATION INVOLVEDIt is also admitted, and I find, that United Glass andCeramic Workers of North America, AFL-CIO-CLC, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Issues Presented for DeterminationThe complaint alleges that the Respondent dischargedthree employees on February 11, 1974,1 because of theirmembership in and activities on behalf of the Union, andthat it thereby violated Section 8(a)(3) and (1) of the Act.The complaint further alleges that the Respondent alsoviolated Section 8(a)(1) of the Act by the conduct of asupervisor in interrogating an employee regarding his andother employees' union activities, and by threatening thatthe plant would close if the employees designated theUnion as their representative. The Respondent contendsthat it had no knowledge of the union interest and/or ac-tivities of the three alleged discriminatees, and that it firedthem for loafing on the job and for repeatedly going to thetimeclock before the final buzzer sounded, in violation ofcompany rules. In addition, the Respondent denied the un-lawful interrogation and plant closing threat attributed toits supervisor. There is thus presented for determinationprimarily a credibility issue. As explicated hereinafter, Ifind that the reasons asserted by the Respondent for firingthese three employees are transparently pretextual and un-worthy of credence.B. The Discharge of the Three Principal Union ProponentsThe Respondent is a Texas corporation located in SanAntonio, Texas, which manufactures truck bodies for ref-use collection.About July 1972, the Respondent com-menced operations at a new plant in Duffield, Virginia,and thereafter eventually hired about 95 production andmaintenanceemployees.2 Three of the employees whomthe Respondent hired to staff its new plant were Billy C. L.Spears,his brother Robert C. Spears, and Calvin B. Ruth-erford. Their later terminations on February 11, 1974, arealleged in this proceeding to have been illegally motivatedby their union membership and activities. Billy Spears washired in May 1973, Robert Spears began to work for theRespondent in August 1973, and Calvin Rutherford wasemployed in October 1973. All three worked as welders intheRespondent's finalassembly department,3 and theyrode to and from work together in a carpool.The three alleged discriminatees concededly were re-garded as satisfactory employees,at least untilshortly be-Billy C. L. Spears, Robert C. Spears, and Calvin B. Rutherford.2As of April 19, 1974, the dateof an electionconducted by the Board inCase 5-RC-8866 to determine whether the Respondent's production andmaintenance employees desired representation by the Union,there were 91eligible voters.Calvin Rutherford originally worked in the Respondent's fabricationdepartment and was transferred to the final assembly department"aroundthe first of January [19741."fore their summary terminations on Monday morning,February 11, 1974. In this regard, the undisputed recorddiscloses that Billy Spears was given a raise from $2.75 to$3 an hour 3 months after he was hired. On January 4,1974, 1 month before his discharge, Billy Spears was ratedby his supervisor, Rhea Osborne, the foreman of the finalassembly department, as "very good" in all six of the "em-ployee performance factors" which include, acceptabilityof finished work, productivity, job knowledge, adaptabili-ty, reliability, and self-improvement activity. In connectionwith his evaluation of Billy Spears, Foreman Osborne com-mented, "Billy is doing a very good job. His attitudes arevery good in every respect." 4 About a month before BillySpears' discharge, Foreman Osborne told him and CharlesRutherford, a third cousin of Calvin Rutherford, that hewas recommending them for promotion to leadmen. Twoweeks later, Charles Rutherford inquired about the promo-tion he and Billy Spears "were supposed to get," and Os-borne told him that "he had put us in for leadmen, but forsome reasonor other, it didn't go through, and that hewould keep on pushing." 5 Similarly, Robert Spears wasrated by Foreman Osborne on January 8, 1974, 1 monthbefore his discharge, as "very good" in productivity, adapt-ability, reliability, and self-improvement activity, and as"good" in acceptability of finished work and job knowl-edge. In connection with this evaluation, Osborne addedunder the heading of "Comments," "Robert's reliabilityand willingness is [sic] very good. He is showing me greatimprovement." 6 In addition, on or about January 20, 1974,Spears was recommended by Osborne for a raise of from$2.75 to $2.90 an hour which he thereafter received in hisfinal paycheck after he was fired. Calvin Rutherford, thethird alleged discriminatee, also received a raise of from$2.65 to $2.75 per hour "around the first of January[1974]." He concededly was regarded by Foreman Osborneas a "fair employee" at least until "around the middle ofJanuary [1974]." In the latter part of January, when BillySpears and Calvin Rutherford were working together on atailgate assembly doing some welding which the assemblydepartment had overlooked and failed to make, they werecomplimented by Assistant Plant Superintendent CharlesJ.McDonald and told that they were doing "a fine job."In the latter part of December 1973, Billy Spears devel-oped an interest in getting a union to represent theRespondent's employees, and he obtained from a fellowemployee the name and telephone number of Frank Ste-vens, a union official in Knoxville, Tennessee. That sameday, after notifying his brother Robert and several otheremployees regarding his plans, Billy Spears telephoned Ste-vens in Knoxville and was informed that he was on vaca-tion for 2 weeks but that he would contact Spears on hisreturn. A few days later, in the early part of January 1974,while still awaiting a return call from Stevens, Billy Spearswas asked by a fellow employee, Danny Summey, whetherhe was "really sincere about getting a Union started," andSee G.C. Exh. 2.5The findings in respect to the recommended promotion of Billy Spearsand Charles Rutherford to leadmen are based on their credited testimonywhich was not controverted by Osborne when the latter testified as a witnessfor the Respondent.6 See G.C. Exh. 3. PAK-MOR MANUFACTURING COMPANY213when he replied in the affirmative, Summey gave him thename and telephone number of Ray Snavely, the presidentof a local of the Union in nearby Kingsport, Tennessee.Spears called Snavely a few days later, told him that he wasinterested in trying to get a "union started at Pak-Mor,"that he was awaiting a return call from Stevens, and that hewould get in touch with Snavely again in a couple of weeks.About 2 weeks later, around "the latter part of January," 7Billy Spears called Snavely again, and at the latter's sugges-tion,Spears agreedto holda union meeting in his house inBig Stone Gap, Virginia, on February 2, and to invite inter-ested employees to attend. Following this telephone call,Billy Spears notified his brother Robert and fellow carpoolrider Calvin Rutherford of the forthcomingunion meeting,and the three of them spoke to other employees in the plantand invited them to attend the meeting.On February .2 at or about 8 p.m., Billy Spears metSnavely at the police station in Big Stone Gap by prear-rangement and led him to his house. The union meetingwhich ensued was attended by about 15 of theRespondent's employees, including Robert Spears and Cal-vinRutherford. The employees' asked Snavely questionsconcerning what the Union could do for them and how to"go about organizing." Snavely told them that it would benecessary to secure employees' signatures to union authori-zation cards, but that such cards would not be available forabout 3 weeks. Robert Spears urged Snavely to obtain thecards as soon as possible to lessen the possibility that theRespondent might acquire knowledge of their activitiesand take reprisal action. The meeting lasted for about 2hours.On the following day, Snavely telephoned Billy Spearsand advised him that union authorization cards were beingprinted and would be available on Thursday. At Snavely'ssuggestion, Billy Spears agreed to invite his coworkers toattend another union meeting on the following Saturday,February 9, at the Ruritan Club in Gate City, Virginia, atown nearer to the residences of many of Respondent'semployees.During the ensuing week, Billy Spears, hisbrother Robert, and Calvin Rutherford invited many em-ployees at the Respondent's plant to attend the scheduledmeeting. Some, whom the three could "trust completely,"were told the precise time and place where the meetingwould take place. Others were told by the three to meetthem in the parking lot of the high school in Gate City. Themeeting took place as scheduled. Three of the Union's offi-cials and 39 of the Respondent's employees attended. Atthe conclusion of the meeting, all 39, including the Spearsbrothers and Calvin Rutherford, signed the Union's au-thorization cards and were given additional cards for dis-tribution to and signature by their fellow employees.Gerald Dandridge is a foreman in the Respondent's em-ploy who supervises the assembly department. Dandridge'swife is a cousin of Billy and Robert Spears. During themorning of February 6, Billy Spears encountered Dan-dridge in the final assembly section of the Respondent'splant and, believing that he could trust Dandridge, toldhim that there had been a union meeting in his house theprevious Saturday, February 2, and that another meetingwas scheduled to take place the following Saturday. OnSaturday, February 9, about 10:30 p.m., when Billy Spearsreturned home after attending the union meeting in GateCity, he received a message from his wife that Dandridgehad called during his absence, and he accordingly tele-phoned Dandridge. During the course of the ensuing con-versation,Billy Spears told Dandridge that he and otheremployees of the Respondent had attended a union meet-ing that night. Dandridge asked, "How did it turn out?"Spears replied, "It turned out pretty good. 39 peopleshowed up." Dandridge asked, "Was there anybody thereout of my section?" Spears answered, "I'm not going to tellyou one way or the other." Dandridge then said to Spears,"Why don't you drop this union bit?" Spears asked,"Why?" Dandridge replied, "Because it's gonna [sic] causea lot of people to lose their jobs. Cause a lot of people totakepay cuts. And the Company will lock the doors." Dan-dridge further said that the Respondent would padlock itsdoors "before they would go union." Spears remarked thatthe Company "might as well get [its] padlock ready." ThefollowingMonday morning (February 11) when the twoSpears brothers reported for work, they and Calvin Ruther-ford were peremptorily fired.8The manner in which the Respondent fired the threeemployees was as follows: On Monday, February 11, thefirstworkday following the union meeting on the previousSaturday evening, Billy and Robert Spears arrived at theRespondent's plant shortly before their 7 a.m. startingtime.9 As they proceeded towards the Company's cafeteria,Billy was given four additional signed union authorizations I base my findings above on the credited testimony of Billy Spearswhose testimonyIregard asforthright,honest, and reliable in most respects,including the foregoing.Dandridgeadmitted having a conversation withBilly Spears about the Union on the nightof February9, but his version wassubstantially different. Accordingto Dandridge.Spears toldhim that "sev-eral employees went to the union and signed a union card,"and that heexpressed a lack of interest in Spears'information,"and didn't believe himanyway." Dandridgedenied thathe made any "reference to shutting downthe plant."To the contrary,he testified that it was Spears whosaid. "Wehave got theCompany by the balls now, and so youmight as well shut theplant because we are goingto bring the Unionin." I place no credence inDandridge's denial andIregard histestimony as unreliable in general, andworthy of credence only to the extent that it accordswith other testimonywhichIcredit. I base this credibilityresolution notonly onDandridge'sdemeanor and his evasions, but also on the patent implausibility of histestimony on occasion.For example.Dandridgetestified that,notwith-standing his wife's relationshipto Spears, he did not "socialize with BillySpears a greatdeal."This is hardly "thewhole truth"in the light ofDandridge'sadmissionthat,when his wife was sick,Billy'swife acted asbabysitterfor his children,and that on the night ofFebruary9 his wifecalled cousin Billy Spears"to have Billy and hisbrother Larry ...come tohelpme unpin[my car from]my trailer."Moreover,in the light ofDandridge's admission that,about the previous Christmas,Billy Spears dis-cussed thesubject ofgetting a union into the plant with him. I regardDandridge's assertion of disbelief of Spears' report of theunion meeting onFebruary9, and his profession of disinterest therein, as implausible andworthy of nocredenceor belief. Employeesdo not organize or join unionsfor the purpose of shutting down theiremployer'splant and terminatingtheir employment. I therefore find,contrary toDandridge's denial, thatSpears' statement,whether it wasthat "the Companymight as well get itspadlock ready," or "you mayas well shut the plant,"quite obviously was hisresponse to Dandridge's threat that the Respondent would close down "be-fore they wouldgo union." Dandridge also deniedhaving anyconversationwith Billy Spears on February6 about theUnion. In the light of my assess-ment that Spears' testimony is generally reliable, and Dandridge's is not,Ido not creditDandridge's denial.9Calvin Rutherford did not report to work thatday because of a nose-7This and all dates hereinafter refer to 1974 unless otherwise noted.bleed. 214DECISIONS OF NATIONALLABOR RELATIONS BOARDcards by an employee who had attended the union meetingon Saturday night, and he put them in a notebook whichhe kept in his pocket. Billy then rejoined his brother nearthe cafeteria, and Foreman Rhea Osborne walked up tothem and told them that Plant Superintendent John A. To-ney wanted to see them in his office. They followed Os-borne to Toney's office where Toney and Assistant PlantSuperintendent Charles J. McDonald were waiting. Toneytold Billy Spears, "I hear that you're dissatisfied with yourjob, cursing the foreman, and walking around with yourhands in your pockets." Toney then looked towards RobertSpears, and said, "You stood around Friday [for] 45 min-utes and didn't strike a lick at a snake." Billy Spears said,"Mr. Toney, if you don't believe I do my job right, you canaskMr.McDonald, Ray Osborne, or Jerry Dandridgeabout my . . . doing my job." Toney retorted, "I don'twant to hear that shit." Robert Spears asked, "Does thismean we're fired?" Toney replied, "Yes." Robert Spearsasked for their termination slips, and Toney said theywould get them on Friday when they picked up their finalpaychecks. 10 Toney then instructed Osborne to accompanythe Spears out of the plant while they picked up their toolsand turned in their hardhats, and to make certain that theydid not talk to anyone "on the way" out of the plant.' IOn February 11, immediately following the terminationof Billy and Robert Spears, Toney notified Charles Ruther-ford to tell his cousin Calvin, who was absent that day, thathe was fired, that he was not to come in to work, and thathe could come in to pick up his check the following Fri-day. 12100n Friday,the Spears again asked for their termination notices andwere told that the Company "does not give these slips out."11The findings above are based on the mutually corroborative and cred-ited testimony of Billy and Robert Spears.The Respondent's testimonyregarding the termination conversation with the Spears was given by Toneyand Osborne(McDonald was not called).Their versions of what was saiddid not accord either with each other or with that of the Spears. Accordingto Osborne, when he brought the Spears to Toney's office, Toney told themthat he was going to fire them. They asked, "Why?" and Toney said, "Forloafing and going to the timeclock too early."Toneytestified, "I told themthat it didn't look like they was [sic] satisfied.Because, if they didn't want tocooperate with us,we wasn't [sic]satisfied with what they was [sic] doing, sowe might as well go our ways." Toney further testified that he told theSpears that he was firing them for "walking around, talking.When theyshould be getting production out." Toney conceded that he did not tell theSpears "any other reason" for their termination. Thus, Toney's version ofthis termination conversation in effect corroborates Billy Spears'denial thatToney said anything about "clocking out early, or clock jumping." In anyevent, I regard the testimony of both Osborne and Toney as frequentlyvague and lacking in specificity,evasive,occasionally contradictory, and insome instances patently implausible.Based thereon,as well as on demeanor,Iconsider their testimony as generally unreliable, and worthy of little, ifany, credence. I therefore credit their testimony regarding this conversationonly to the extent that it accords with that of the Spears credited above.On direct examination, Toney testified that he asked Osborne and Mc-Donald to convey the discharge message to Charles Rutherford. On cross-examination, Toney first denied that he personally gave the message toCharles Rutherford,and he testified that he only went"far enough out inthe plant to see"that Osborne and McDonald were carrying out his instruc-tions and were giving his discharge message to Charles.Toney then wasconfronted with his affidavit to the Board which stated,contrary to hisprevious testimony,"Iwent out of the office into the final assembly depart-ment,and told Charles Rutherford, Calvin's cousin, to tell ,Calvin not tocome in to work."He then testified first that he spoke to Charles Rutherfordabout it "later in the day," and then that he did so "right behind Charley[McDonald] and Ray [Osborne]had finished talking to him[Charles Ruth-erford]." The foregoing isjust one example of Toney's self-contradictions onToney's message was conveyed to Calvin Rutherfordthat same evening, but the latter nevertheless reported in towork the next morning. He was observed by Toney shortlyafter he arrived at the plant, and was told by Osborne to goto Toney's office. There, in the presence of McDonald andOsborne, Toney told Calvin Rutherford that he was fired,and when Calvin asked, "Why?" Toney said that it was for"standing around with his hands" in his pockets on Fridaywhile Toney watched him for 45 minutes.13C. The Pretextual Reasons Asserted for the Discharge ofthe Three Alleged DiscriminateesAccording to Plant Superintendent Toney, the decisionto fire Billy and Robert Spears and Calvin Rutherford wasarrived at by him on Friday night, February 8 about 8p.m., several hours after the three employees had left theplant at the conclusion of their workweek. Toney testifiedthat he decided to fire these three. employees because oftheir habitual walking around the plant and talking whenthey should have been engaged in productive work, andbecause on Thursday, February 7, he observed them goingto the timeclock to check out at 4:28 p.m., 2 minutes beforethe buzzer announced the end of their workday. As previ-ously noted, I regard the reasons asserted by the Respon-dent for the discharge of these three union proponents aspatently implausible and unworthy of belief.1.The alleged loafing by the three employeesAccording to Toney, he observed Robert Spears "walk-ing around and talking" "practically every day" sinceabout January I. Toney testified that, on occasions, theperiods of loafing by Robert Spears were as long as 30minutes, and that on Monday, February 4, he observedRobert doing no work at all from 7 a.m. to 7:45 a.m. How-ever, contrary to Toney's testimony, Foreman Osborne tes-tified that Robert Spears was a "good employee" untilabout the middle of January, when he "started to have losttime due to talking-loafing." Osborne also testified that,on a number of occasions "after the middle of January," hereceived reports from Foreman Dandridge, and he, person-ally "witnessed that they [the three alleged discriminatees]were in his [Dandridge's] department loafing, talking." Os-borne testified that he told the two Spears brothers that itwas "against the rules" for them to go to other depart-ments, and to go back "and stay on their jobs." Osbornewas asked but was unable to specify a single occasion whenhe administered these alleged admonitions to Billy andRobert Spears. Moreover, contrary to his prior testimonyregardingwitnessingallthree - discriminateesinDandridge's department "loafing, talking," Osborne latertestified, that he had no, recollection of "Calvin [Ruther-,ford] being out of the department." Toney's only.testimonyregarding alleged loafing or 'talking .by Billy Spears andCalvin Rutherford came -in response to a question as towhat, if anything,, the three alleged discriminatees did onFriday, February 8, which prompted him to decide at 8which I base my lack of regard for the credibility of his testimony.13The findings above are based on the credited testimony of Calvin Ruth-erford. PAK-MOR MANUFACTURING COMPANY215p.m. that evening to fire them.His answer to that questionwas, "Nothing.No more than the usual trend of unneces-sary talking,standing around with their hands in theirpockets." The Respondent has no rule against talking inthe plant,and Osborne concededly made no written recordof any of theadmonitionswhich he allegedlyadministeredto the three alleged discriminatees.Iplace no credence in any of the Respondent's testimo-ny regarding the alleged loafing by Billy and Robert Spearsand Calvin Rutherford.Toney admittedly said nothing toRobert Spears when the latter allegedly engaged in loafing"practically everyday"for extended periods of time. Whenasked why he neither said nor did anything when theseincidents assertedly occurred,Toneytestified that it was"because I deal with my men through my foremen." How-ever,contrary to Toney's testimony that he deals with em-ployees exclusively through his foremen,Toney admittedthat he "is quick" to tell employees when they do "a goodjob" and when they do "a poor job."Ido not believe thatany plant superintendent whose aim,like Toney's, is to getout production,would stand by and watch an employeeloafing "practically every day" for an extended period of30 to 45 minutes without reprimanding the employee oreven telling him to go to work.Accordingly,in the light ofthe conceded absence of any commentby Toneyto RobertSpears regarding his alleged"walking around and talkingpractically every day," I place no credence in Toney's testi-mony that Robert's summary discharge on the morning ofFebruaryIIwas based thereon.Billy Spears,Robert Spears,and Calvin Rutherford con-cededly were regarded as good and satisfactory employeesuntil about the middle of January. The testimony of Toneyand Osborne in effect charges that all three of these em-ployees suddenly changed in mid-January from good em-ployees to loafers and procrastinators whose conduct mer-ited their peremptory termination.The record belies theirtestimony.As previouslynoted,Billy Spears was rated onJanuary 4 as "very good"in all six"performance factors,"and he was evaluated by Foreman Osborne as "doing avery good job. His attitudes are very good in every re-spect."Robert Spears was rated on January 8 as "verygood" in four of the six performance factors, "good" in theother two,and Osborne evaluated his "reliability and will-ingness [as]very good.He is showing me great improve-ment."In addition,about January 20, just 2 weeks beforehis discharge,Robert Spears was recommended by Os-borne for a raise which Robert received for the first timewith his final paycheck.14Furthermore, as found above onuncontroverted testimony,in the latter part of January, Os-borne told Charles Rutherford that he had recommendedand was still "pushing" to promote Billy Spears to the posi-tion of leadman.Moreover,both Billy Spears and CalvinRutherford were complimented in the latter part of Janu-ary by assistant plant superintendent in the presence ofForeman Osborne and were told that they were doing "afine job."Billy and Robert Spears and Calvin Rutherford all testi-14 1 regard as implausible and place no credence in the testimony of To-ney and Osborne that this raise was given to Robert Spears to encouragehim to correct his alleged shortcomings.fied that, prior to their summary dismissalon February 11,theywere never reprimanded either for walking around theplant,or fortalking to otheremployees when they shouldhave been working.In the light of the foregoingrecord, Ibelieve them.Conversely,Iconsider thetestimony of To-ney and Osbornethat theseconcededlysatisfactory em-ployees suddenlyunderwent a complete transformation inperformance and attitudes,and that they engaged in re-peated acts of loafing despite admonitions to cease, as wor-thy of no credence whatsoever.Ifurther conclude from allthe foregoing that the assertionby theRespondent of thisreasonfor theirdischarge is a patently incredible pretext toconceal its true motive for their termination.2.The "clockjumping"InDecember1973, theRespondent installed a buzzersystem at its Duffield plantwith whichitannounced thebeginning of the shift,the impending end of the shift, and10 minutes later its termination.The nextto the last buzzerwas the signal for the commencement of a 10-minute peri-od duringwhichemployees were required to clean up theirworkarea,put awaytheir tools, and fill out their work-sheets. The last buzzer signaled the end ofthe workday andpermission to clock out and go home.According to thecredited testimonyof BillySpears,the buzzer and the time-clock werefrequentlynot synchronized,and it was not un-common for the final buzzer to sound about 3 minutesbefore the timeclock indicated the end of the shift,and viceversa. Billy Spears admitted that there were five or six oc-casions when he and30 other employeesstood in line atthe timeclock after the last buzzer sounded and waited acouple of minutes until the timeclock indicated it was timeto punch out. Billy Spears admitted that there also weremany times when he and other employees went to the time-clock about a minute before the last buzzer (which was notsynchronized with the timeclock)sounded.According tothe credited testimonyof BillySpears,RobertSpears, andCalvin Rutherford, theywere neverpersonallyadmonishedby any supervisorfor going to the timeclock too early, andtheywere never warnedthat they wouldbe discharged fordoing so.About January 30,the Respondent posted a three-pagenotice to its employees on its bulletinboarddealing with 13subjects,including wages, holidays, vacations,safety, ab-senteeism, and several rules.15 On the subject of the "LastTen (10)Minutes ofthe Day,"the notice stated as follows:This time was designated for the purpose of allow-ing time to clean up the area,straighten welding tools,leads and micro wire machines,bleed guages, fill outwork sheets, put away tools,turn in tools to the store-room,and any other general cleaning in the plant.Due to the inability of some men to follow these pro-cedures, we the management,find it necessary to dothe following for those not using this time wisely:(For thosenot cleaning)1.Reduce this time to five(5)minutes, or2.Dock any man in violation of this rule fifteenisResp.Exh. 1. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD(15) minutes for the day.3.Work will start when the horn blows and we willstop by the horn, not by some othertime piece.On the day following the posting of the said notice, theRespondent's foremen, including Osborne, assembled theemployees under their supervision, and told them to readthe notice on the bulletin board. According to the creditedtestimony of Billy Spears, Osborne told the employees inhis department that "some people had been punching outearly," "walking around the plant where they didn't be-long," and "spot welding without helmets." He said that ifthese practices "wasn't [sic] stopped, that we would be rep-rimanded, or docked, or other action would be taken."The Respondent contends that it fired Billy Spears, Rob-ert Spears, and Calvin Rutherford on Monday morning,February 11,inter alia,because in the period following theposting of the notice to employees on January 30, theycontinued to engage in the practice of going to the time-clock early and standing in line to check out. As previouslyindicated, I consider the Respondent's testimony in sup-port of this asserted reason for the discharge of these threeemployees as patently implausible, and I regard the assign-ment of this ground for their dismissalas anafterthoughtand pretext to conceal its real reason for their summarytermination.Foreman Osborne testified in support of this contentionthat, during his meeting with the employeesin hisdepart-ment on January 31, he warned them that "most peoplehad been going to the clock early," and the Plant Superin-tendent Toney had assured him "that if it did not cease,that drastic action would be taken." Osborne further testi-fied that following this meeting "everyone ceased frommaking this [going to the timeclock early] a habit exceptBilly,Calvin and Robert," but that they continued in thispractice "more than 10 or 12 [times.]" 16 According to Os-borne, other employees "occasionally went [to the time-clock early] after the rules were posted," but "they ceased"after he "talked to them." Osborne testified that aboutFebruary 5 or 6, he saw Calvin Rutherford and BillySpears start to go to the timeclock "2 or 3 minutes early,"and he told them "to go back to their immediate workarea" because "the buzzer had not rang [sic] for quittingtime,"but they ignored his instruction,and "instead ofreturning to the work area" they "went back to the time-clock." Osborne assertedly reported this incident to PlantSuperintendent Toney and Assistant Plant SuperintendentMcDonald, and Toney allegedly told Osborne that "he hadseveral applications on file . . . and regardless of how good[these] men had been . . . he was going to have to fire themif they did not live up to the company rule." 17 Osborneadmittedly did not convey Toney's alleged warning to Cal-vin Rutherford or Billy Spears the next day, and he con-16Osborne's testimony in this respect obviously is false since the threeemployees worked only 7 days after this meeting (including January 31)before they were fired.17Even assuming the credibility of Osborne's testimony in this regard(which I do not), it serves only to disclose that as of February 5 or 6 Toneystillregarded these employees as "good men,"and that Osborne's andToney's testimony regarding their transformation in mid-January from"good men"to loafers is patently false.cededly neither reprimanded them for the claimed infrac-tion of the rule nor docked them from their pay pursuantto the rule. According to Osborne, on February 7, he andToney were standing together "outside the office" about "3or 4 minutes before quitting time," when the two Spearsbrothers and Calvin Rutherford walked by on their way tothe timeclock and "grinned or laughed."Toney's version of this alleged incident contradictedOsborne's testimony that he was with Toney when it assert-edly took place. According to Toney, he"was standingalone"at4:28 p.m. on February 7 when the two Spears andCalvin Rutherford "walked by me . . . Calvin made a re-mark to him [Billy Spears]. They both turned around andleft."Toney further testified that he then checked theclocks, found that they were perfectly synchronized," 18and then "went over to Ray Osborne, the foreman," andallegedly told him, "You're going to have aboutthree goodmen fired." 19Although this admittedly was the last incident of allegedmisconduct for which Toney assertedly discharged thethree employees, Toney did not terminate their employ-ment the next day (February 8) when they reported forwork.20 Furthermore, the Respondent did not even repri-mand the three on February 8 for their alleged infractionof the rule the preceding evening, nor did it dock themfrom their pay as the rule provided. Moreover, althoughaccording to Toney, the three "left" the plant at 4:28 p.m.and the clocks allegedly "were perfectly synchronized," theRespondent did not produce or offer their timecards whichwould show the time of their departure.21 The Respondentoffered no explanation for its failure to produce the time-cards.I infertherefrom that the timecards, if produced,would not have corroborated Toney's testimony that thethree employees "walked by" him on February 7 at 4:28p.m. "and left" at that time. 2 Finally, when Toney did firethe two Spears brothers on Monday morning, February 11,after they had attended the union meeting in Gate City onSaturday, February 9 (which they had promoted); accord-ing to his own testimony and that of the two Spears, hesaid nothing to them about "clocking out early, or clock-jumping" on February 7 or any other day, and he did notascribe their dismissal to that conduct.z3 All of the fore-going, includingmy lack of regard for the credibility ofToney and Osborne, the timing of the terminations, theabsence of reprimands to the three employees for clock-jumping, and the failure of the Respondent to follow itsown rule regarding the last 10 minutes of the day, persuade18Toney's testimony that he first checked the clocks and found themsynchronized clearly discloses,as Billy Spears testified,that the clocks fre-quently did not operate in unison.19 See fn.17, supra.20I regard as implausible and place no credence in Toney's testimonythat he did not fire them on February 8 because"Iwon't fire a man undertemper." As of the morning of February 8; even assuming Toney had losthis temper. he had had 15 hours to cool off.21Billy Spears frankly testified that he had no recollection as to whetheror not he clocked out early on February 7. Robert Spears denied going tothe clock before "the second buzzer sounded on February 7. I regard themboth as reliable witnesses and credit their testimony.22 InternationalUnion, UnitedAutomobile,Aerospaceand Agricultural Im-plementWorkers of America (UAW) v. N.L.R.B.,459 F.2d 1329 (C.A.D.C.,1972); 2 Wigmore.Evidence,§285 (3rd ed. 1940).23 See fn. 11,supra. PAK-MOR MANUFACTURING COMPANY217me that the summary discharge of these "three good men"on February II was unrelated to going to the timeclockearly, and that the assignment of that reason for their ter-minationis anafterthought on the part of the Respondentand a pretext to concealits realreason for this action.D. The Respondent's Knowledge of the Union Activities ofthe Three Alleged DiscriminateesAs found above, on February 6, Billy Spears told Fore-man Gerald Dandridge (whose wife is Spears' cousin) thatthere had been a union meeting in his house on February 2,and that another meeting was scheduled to take place onthe following Saturday, February 9. As further foundabove, after that second union meeting, Billy Spears tele-phoned Dandridge and he undisputedly apprised him ofthe fact that 39 employees had attended and that all ofthem had signedunionauthorization cards. According toDandridge, he did not conveythisinformation to PlantSuperintendent Toney until about 10:30 a.m. on Monday,February 11, several hours after the latter fired Billy andRobert Spears and Calvin Rutherford. Similarly, Toneytestified that his first knowledge that Respondent's em-ployees were attempting to organize was received by himfrom Dandridge on February II after 10 a.m., and thusafter he had fired the three union proponents. As indicatedhereinafter, I find the testimony of both Dandridge andToney concerning their knowledge of theunion organiza-tional activity and their reactions to the receipt of thatknowledge as obviously false and worthy of no credence.Dandridge testified, "The firsttimeIheard that a unionmight come into Pac-More [sic] was when we received aletter from the National Labor Relations Board that wemight possible have a union come in." 24 However, con-trary to this testimony of Dandridge, he admittedly hadbeen apprised by Billy Spears on Saturday (February 9)about the unionmeetingthat had been held that very eve-ning, and he had been informed that 39 employees hadsigned unioncards.Moreover, as found above, he previ-ously had been apprised by Billy Spears on February 6 thata union meetinghad been heldin Spears'house on Febru-ary 2, and that another meeting was scheduled for the fol-lowing Saturday, February9.It is' thus obvious thatDandridge's testimony quoted above regarding when hefirst became aware of union organizing activityis false. Ihave previously indicated my disbelief of Dandridge's testi-mony,25 and I similarly regard his testimony that he with-held from Toney the information which he acquired fromBilly Spears on February 6 and 9until afterBilly Spears,Robert Spears, and Calvin Rutherford had been fired onMonday morning, February 11. In my view, the words ofJudge Learned Hand inDyer v. MacDougall,201 F.2d 265,269 (C.A. 2, 1952), quoted with approval by the SupremeCourt inN.L.R.B. v.Walton Manufacturing Co.,369 U.S.404, 408 (1962), are particularly appropriate to Dandridge'stestimony regarding when he told Toney aboutthe union2' The letter to which Dandridge erroneously referred as from the Boardwas a demand for recognition from the Union which the Respondent re-ceived on February 14. See Resp. Exh. 2.25 See In.8, supra.meeting that took place on Saturday night. Judge Handthere stated:For the demeanor of a witness ". . . may satisfy thetribunal, not only that the witness' testimony is nottrue, but that the truth is the opposite of his story; forthe denial of one, who has a motive to deny, may beuttered with such hesitation, discomfort, arrogance ordefiance, as to give assurance that he is fabricating,and that, if he is, there is no alternative but to assumethe truth of what he denies."Toney's testimony regarding the report he received fromDandridge about Billy Spears' Saturday night telephonecall to Dandridge was vague, quite contrived, and patentlyspurious. It also was contrary in several respects toDandridge's version of what he told Toney. Dandridge tes-tifiedthat he told Toney that Billy Spears had telephonedhim and said that the employees held aunion meeting atGate City, Virginia. Toney, on the contrary, testified thatDandridge "didn't know" where the meeting had takenplace. Toney admitted that Dandridge told him who hadtelephoned him and had given him the information aboutthe union meeting. However, Toney professed a lack ofmemory of whom he was told it was. Inasmuch as Toneyallegedly received this information about 10 a.m. on Feb-ruary 11, and the source was Billy Spears whom he had justfired 3 hours earlier, Toney's asserted lack of recollectionis, inmy view, obviously false, and an indication of theincredibility of all his testimony regarding when Dandridgetold him about Billy Spears' telephone call. Dandridge tes-tified that he told Toney that "they had 39 cards signed."Toney testified that, after hearing this information fromDandridge, he "kind of laughed and said it was just a ru-mor." He also testified that Plant Manager Thompson, af-ter hearing Dandridge repeat what Spears had told him,concurred that "it was just a rumor." I regard it as taxingcredibility beyond belief that any plant official, after beingapprised by one of his foremen that an employee had in-formed him that his employees had just attended a unionmeeting, and that 39 of them had signed union cards,would laugh it off and conclude, without investigation, thatitwas just a rumor. I therefore place no credence whatso-ever inthe testimony of both Dandridge and Toney thatDandridge did not tell Toney about the telephone call hereceived from Billy Spears on Saturday night until afterToney fired Billy Spears and Robert Spears on Mondaymorning when they arrived at the plant to work.The record in this case undisputably establishes thatForeman Dandridge had knowledge of the union activitiesof Billy Spears. It is well established that such knowledgeby a supervisor is imputable to his employer.26 It is alsoclearly inferrable that the Respondent either knew or be-lieved that Billy's brother Robert, and fellow carpool riderCalvin Rutherford also were union proponents, as indeedthey were.27 In the light of the timing of the peremptory26 See, for example,Red Line Transfer & Storage Company, Inc.,204NLRB 116 (1973):UNECO, Inc.,175 NLRB 567, 570 (1969), enfd. 433 F.2d974 (C.A. 8, 1970).27Owens-CorningFiberglasCorporation,146NLRB 1492, 1495(1964) (J.T. Brown). 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge of these "three good men" immediately after theunion meeting which they had actively promoted, andToney's instructions to Osborne that they be escorted fromthe plant "and not let them talk to anyone on the way," Ifind, that Toney, as well as Dandridge, had knowledge thatthe three were union proponents and adherents before To-ney fired them. As the court of appeals, aptly said inN. L. R.B. v. United Mineral & Chemical Corporation,28.. . the company's evidence was of the very sort war-ranting a trier of the facts in believing the truth to bethe opposite of what was asserted.E. Concluding Findings1. Interference, restraint, and coercion of employeesdischarge of these employees, whom Plant SuperintendentToney referred to as "three good men," were clearly pre-textual and unworthy of credence of belief. InShattuckDenn Mining Corporation v. N.L.R.B.,362 F.2d 466, 470(C.A. 9, 1966), the court of appeals aptly stated the follow-ing in respect to the assignment of pretextual reasons fordischarge:Nor is the trier of the fact-here the trial examiner-required to be any more naif than is a judge. If hefinds that the stated motive for a discharge is false, hecertainly can infer that there is another motive. Morethan that, he can infer that the motive is one that theemployer desires to conceal-an unlawful motive-atleast where, as in this case, the surrounding facts tendto reinforce that inference.As foundabove, when Billy Spears told Foreman Dan-dridge on Saturday,February9, that he had attended aunion meeting in GateCity,Virginia, and that 39 employ-ees had attended,Dandridge asked Spears whether any ofthe employees in his department had attended,suggestedto Spears that he drop "this union bit," and told him that aunion in the plant would cause "a lot of people to take paycuts," and "to lose their jobs." As further found above,Dandridge also told Spears that the Respondent wouldpadlock its doors "beforetheywould go union."The complaint alleges and the General Counsel contendsthat Foreman Dandridge's interrogation and statementsabove constitute interference with,and restraint and coer-cion of, employees' activities within the meaning of Section8(a)(1) of the Act. I find merit in the contention.Interroga-tion by a supervisor concerning the identity of employeeswho attended a union meeting clearly restrains employeesfrom exercising their rights guaranteed by Section 7 of theAct, especiallyin the context of Dandridge's statement thatthe Respondent would close its doors "before they wouldgo union." 29 Thelatter threat obviously also is coercive. Itherefore find that,by the foregoing interrogation andthreat by Dandridge,theRespondent engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.2.The discriminatory discharge of Billy Spears, RobertSpears, and Calvin RutherfordAs found above, on Monday morning, February 11, theRespondent fired Billy Spears and Robert Spears whenthey arrived at the plant to go to work and, at the sametime,it sent word to Calvin Rutherford, who had not cometowork that day, that he too was fired. All three of theemployees thus discharged were active proponents of theUnion at the Respondent's plant, and on the Saturday eve-ning preceding their discharge they had attended a unionmeeting which they had actively promoted and at which 39employees, including them, had signedunionauthorizationcards. As further found above, the reasons asserted for the28 391 F.2d 829, 833 (C.A. 2, 1968).29N. L. R. B. v. McCormick Concrete Company of S. C., Inc,:371 F.2d 149.151 (C.A. 4, 1967).The record does not disclose any misconduct or violationof the Respondent's rules by these employees on Friday,February 8, their last day of work, and it is not contendedthat their terminations were based on any misconduct onthat day. Viewed in the light of the foregoing, the timing ofthe summary dismissal of these "three good men" immedi-ately after they reported to work following their attendanceat the union meeting which they promoted, the instructionthat they be escorted from the plant and not be allowed to"talk to anyone on the way [out]," and the pretextual rea-sons asserted for their terminations, I am persuaded andfind that the real reason for their discharges without priorwarning was their activity in promoting the Union, and todiscourage union membership and adherence by its em-ployees. I therefore find that by firing them the Respon-dent engaged in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfairlabor practices, I will recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent terminated the em-ployment of. Billy C. L. Spears, Robert C. Spears, and Cal-vin B.Rutherford and thereafter failed and refused toreemploy, them because they engaged inunionand con-certedactivitiesprotected by the Act, I will recommendthat the Respondent be ordered to offer them immediatereinstatementto their former positions or, if they no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, and PAK-MOR MANUFACTURING COMPANY219make them whole for any loss of earnings they may havesuffered by reason of the discrimination against them bythe payment to them a sum of money equal to the amountthey normally would have earned from the date of theirtermination to the date of reinstatement, less their netearnings during said period, with backpay computed on aquarterly basis in the manner established by the Board.30Iwill also recommend that the Respondent preserveand, upon request, make available to the Board or itsagents, for examination and copying, all payroll records,social security payment records, timecards, personnel rec-ords and reports, and all other records necessary to analyzeand determine the amounts of backpay due under theterms of this recommended remedy.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent,Pak-Mor Manufacturing Company, isan employer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.2.United Glass and Ceramic Workers ofNorth Ameri-ca,AFL-CIO-CLC,isa labor organization within themeaning of Section2(5) of the Act.3.By terminating the employment of Billy C. L. Spears,Robert C. Spears, andCalvinB. Rutherford because theyengaged in union and concerted activities for mutual aid orprotection guaranteed to employeesby the Act, and bythereafter failing and refusing to reemploy them,the Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct,by coercivelyinterrogatingemployees regarding their union activities and sympathies,and bythreatening to close the plant if the employees des-ignated a union as their representative,the Respondent hasinterfered with,restrained, and coerced its employees inthe exercise of their rights guaranteed by Section 7 of theAct, and has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.Uponthe basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, Iherebyissue the following recommended:ORDER 31Respondent, Pak-Mor Manufacturing Company, Duf-field,Virginia, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee in regard to hire or tenure of employment or anyother term or condition of employment for engaging in anyactivity protected by Section 7 of the Act.(b)Coercivelyinterrogating employees regarding theirunion membership,activities,or desires.(c)Threatening employees with plant closure,or otherreprisals,to discourage union membership or activities.(d) In any manner interfering with, restraining,or coerc-ing employees in the exercise of their rights to self-organi-zation,to form labor organizations,to join or assist UnitedGlass and Ceramic Workers ofNorth America, AFL-CIO-CLC, orany other labor organization,to bargain col-lectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from engaging in such activities.2.Takethe following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer BillyC. L. Spears, Robert C.Spears, and Cal-vin B. Rutherford immediate and full reinstatement totheir former jobs or,if they no longer exist,to substantiallyequivalent positions,without prejudice to their seniority orother rights and privileges previously enjoyed,and makethem whole for any lossof pay theymay have suffered as aresult of the discrimination against them in the mannerprovided in the section of this Decision entitled"The Rem-edy."(b)Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records neces-sary to analyze and determine the amount of backpay dueunder the terms of this recommended Order.(c)Post at its office and plant in Duffield,Virginia, cop-ies of the notice marked "Appendix."32Copies of said no-tice, on forms providedby theRegional Director for Re-gion 5, after being duly signed by the Respondent,shall beposted by it for 60 consecutive days thereafter,in conspicu-ous places,including all places where notices to employeesare customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced,or coveredby any othermaterial.(d)Notifythe Regional Director for Region 5, in writ-ing,within 20 days from the date of this Decision, whatsteps have been taken to comply herewith.30F.W.Woolworth Company,90 NLRB 289 (1950): backpay shall in-clude the payment of interest at the rate of 6 percent per annum to becomputed in the manner set forth inIsisPlumbing & Heating Co.,138NLRB 716 (1962).31 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.32 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and has ordered us to post this notice and we intend tocarry out the Order of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discharge or otherwise discriminateagainst you in regard to hire or tenure of employmentor any term or condition of employment for engagingin any of the activities listed above that are protectedby the Act.WE WILL NOT coercively interrogate you regardingyour union membership, activities, or desires.WE WILL NOT threaten you with plant closure orother reprisals to discourage union membership or ac-tivities.Sinceitwas decided that we violated the Act byterminating the employment of Billy C. L. Spears,Robert C. Spears, and Calvin B. Rutherford becausethey engaged in union and concerted activities pro-tected by the Act, WE WILL offer themfull reinstate-mentto their former jobs, and WE WILL pay them forany loss they suffered because we fired them.WE WILL respect your rights to self-organization, toform, join, or assist any labor organization, or to bar-gaincollectively in respect to terms or conditions oremployment through United Glass and CeramicWorkers of North America, AFL-CIO-CLC, or anyrepresentative of your choice, or to refrain from suchactivity, and WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of these rights.PAK-MOR MANUFACTURINGCOMPANY